     Case 1-17-46968-ess    Doc 478   Filed 01/19/21   Entered 01/19/21 16:04:10




Michael L. Moskowitz (mlm@weltmosk.com)
Adrienne Woods (aw@weltmosk.com)
WELTMAN & MOSKOWITZ, LLP
Attorneys for Debtor/Debtor-in-Possession
270 Madison Avenue, Suite 1400
New York, New York 10016-0601
(212) 684-7800
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NEW YORK
                                      )
In re:                                )
                                      )
 G.A.F. SEELIG, INC.,                 )      Chapter 11
                                      )
                           Debtor.    )      Case No. 17-46968-ess
                                      )
          CHAPTER 11 PLAN OF LIQUIDATION OF G.A.F. SEELIG, INC.,
                        DATED DECEMBER 8, 2020
    Case 1-17-46968-ess      Doc 478    Filed 01/19/21   Entered 01/19/21 16:04:10




                                TABLE OF CONTENTS

                                                                                     Page

INTRODUCTION..…………………………………………………………………..…………...2

SUMMARY……………………………………………………………………………………….2

ARTICLE I – DEFINTIONS AND INTERPRETATION……………………………………..…2

      Section 1.1 – Definitions…………………………………………………………………..2

      Section 1.2 – Rules of Interpretation……………………………………………………...9

      Section 1.3 – Application of Definitions and Rules of Construction Contained in the
Bankruptcy Code………………………………………………………………………………….9

      Section 1.4 – Other Terms………………………………………………………………...9

ARTICLE II – CLASSIFICATION OF CLAIMS AND INTERESTS…………………………..9

      Section 2.1 – Unclassified Claims………………………………………………………...9

      Section 2.2 – Criterion of Class…………………………………………………………...9

      Section 2.3 – Classified Claims and Equity Interests……………………………………..9

ARTICLE III – TREATMENT OF UNCLASSIFIED CLAIMS………………………………..10

      Section 3.1 – Administrative Expense Claims and Professional Fee Claims……………10

      Section 3.2 – Priority Tax Claims………………………………………………………..10

      Section 3.3 – Priority WARN Claim…………………………………………………….11

ARTICLE IV – CLASSIFIED CLAIMS AND EQUITY INTERESTS………………………...11

      Section 4.1 – Treatment of Classified Claims and Equity Interests……………………..11

      Section 4.2 – Reservation of Rights Regarding Claims………………………………….11

ARTICLE V – ACCEPTANCE OR REJECTION OF THE PLAN…………………………….12

      Section 5.1 – Classes Entitled to Vote…………………………………………………...12

      Section 5.2 – Class Acceptance Requirement…………………………………………....12

      Section 5.3 – Deadline to Seek Temporary Allowance of Disputed Claims…………….12
   Case 1-17-46968-ess     Doc 478   Filed 01/19/21   Entered 01/19/21 16:04:10




ARTICLE VI – IMPLEMENTATION…………………………………………………………..12

     Section 6.1 – Appointment of Liquidating and Disbursing Agent………………………12

     Section 6.2 – Retention of Professionals………………………………………………...12

     Section 6.3 – Monthly Fee and Expense Reports………………………………………..13

     Section 6.4 – Corporate Action………………………………………………………..…13

     Section 6.5 – Closing of the Chapter 11 Case…………………………………………...13

     Section 6.6 – Winding Down of Affairs………………………………………………....13

     Section 6.7 – Powers and Duties of Liquidating and Disbursing Agent……………...…14

     Section 6.8 – Distributions to Holders of Claims and Equity Interests………………….15

           (a)   Administrative Claim and Professional Fee Bar Date……………………….15
           (b)   Automatic Disallowance and Expungement of Certain Claims……………..15
           (c)   Deadline to Object to Claims………………………………………………...15
           (d)   Distribution on Allowed Claims……………………………………………..15
           (e)   No Recourse………………………………………………………………….16

     Section 6.9 – Miscellaneous Distribution Provisions…………………………………....16

          (a) No Distribution in Excess of Allowed Amount of Claim……………………16
          (b) De Minimis Distributions……………………………………………………..16
          (c) Manner of Payments Under the Plan………………………………………….16
          (d) Setoffs…………………………………………………………………………16
          (e) Preservation and Application of Insurance………………………………..….17
          (f) Address for Delivery of Distributions………………………………………...17
          (g) Fractional Cents……………………………………………………………….17
          (h) Time Bar to Cash Payments………………………………………………..…17
          (i) Record Date for Distributions to Holders of Claims……………………...…..17
          (j) Disputed Payments……………………………………………………………18
          (k) Resignation or Removal of Liquidating and Disbursing Agent……………....18
          (l) No Agency Relationship……………………………………………………...18
          (m) Compensation to Liquidating and Disbursing Agent………………………...18

ARTICLE VII – EFFECT OF THE PLAN ON CLAIMS AND INTERESTS……………….…18

     Section 7.1 – Binding Effect……………………………………………………………..19

     Section 7.2 – Term of Injunctions or Stays………………………………………………19
   Case 1-17-46968-ess   Doc 478    Filed 01/19/21   Entered 01/19/21 16:04:10




    Section 7.3 – Preservation of Causes of Action………………………………………….19

    Section 7.4 – Injunctions…………………………………………………………………19

          (a) Satisfaction of Claims………………………………………………………..19
          (b) Scope of Injunction…………………………………………………………..19
          (c) Cause of Action Injunction…………………………………………………..20

    Section 7.5 – Exculpation………………………………………………………………..20

    Section 7.6 – Compromise of Controversies…………………………………………….20

    Section 7.7. – Releases by Debtor……………………………………………………….21

    Section 7.8 – Post-Confirmation Activity………………………………………………..21

ARTICLE VIII – EXECUTORY CONTRACTS……………………………………………..…21

    Section 8.1 – Executory Contracts and Unexpired Leases……………………………....21

    Section 8.2 – Rejection Damages Bar Date……………………………………………...22

    Section 8.3 – Effects of Post-Confirmation Rejection…………………………………...22

ARTICLE IX – OCCURRENCE OF EFFECTIVE DATE……………………………………...22

    Section 9.1 – Conditions to Occurrence of Effective Date………………………………22

ARTICLE X – CONFIRMABILITY AND SEVERABILITY………………………………….22

    Section 10.1 – Confirmability and Severability of Plan………………………………....22

ARTICLE XI – ADMINISTATIVE PROVISIONS…………………………………………….23

    Section 11.1 – Retention of Jurisdiction…………………………………………………23

    Section 11.2 – Governing Law…………………………………………………………..24

    Section 11.3 – Effectuating Documents, Further Transactions………………………….24

    Section 11.4 – Waiver of Bankruptcy Rules 3020(e) and 7062………………………....24

    Section 11.5 – No Discharge…………………………………………………………….25

    Section 11.6 – Headings…………………………………………………………………25

    Section 11.7 – Payment of U.S. Trustee Fees and Other Statutory Fees………………...25

    Section 11.8 – Governmental Carve-Out………………………………………………...25
Case 1-17-46968-ess   Doc 478   Filed 01/19/21   Entered 01/19/21 16:04:10




 Section 11.9 – Disposal of Books and Records………………………………………….25

 Section 11.10 – Unclaimed Property…………………………………………………….25

 Section 11.11 – Amendments…………………………………………………………....26

       (a) Pre-Confirmation Amendment……………………………………………….26
       (b) Post-Confirmation Amendment Not Requiring Resolicitation………………26
       (c) Post-Confirmation Amendment Requiring Resolicitiation…………………..26

 Section 11.12 – Successors and Assigns…………………………………………………26

 Section 11.13 – Confirmation Order and Plan Control…………………………………..26

 Section 11.14 – Further Action…………………………………………………………..26

 Section 11.15 – Notices………………………………………………………………….27

 Section 11.16 – Substantial Consummation…………………..………………………....27

 Section 11.17 – Deemed Acts…………………………………………………………....27
     Case 1-17-46968-ess        Doc 478    Filed 01/19/21     Entered 01/19/21 16:04:10




                                       INTRODUCTION

       G.A.F. Seelig, Inc., debtor and debtor in possession (“Debtor”), proposes the following
plan of liquidation pursuant to section 1121 of the Bankruptcy Code. Debtor is the proponent
of the Plan within the meaning of section 1129 of the Bankruptcy Code. A detailed
discussion of Debtor’s history, business, and other pertinent information, as well as a
summary and analysis of the Plan, are set forth in the Disclosure Statement, which was
approved by Order of the Bankruptcy Court dated January __, 2021. [ECF Doc. No. _ ] Any
agreements and documents referenced in the Plan and/or Disclosure Statement are
incorporated as if set forth in full therein and will be filed with the United States Bankruptcy
Court for the Eastern District of New York.

     SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET
FORTH IN SECTION 1127 OF THE BANKRUPTCY CODE, FEDERAL RULE OF
BANKRUPTCY PROCEDURE 3019 AND THIS PLAN, THE PLAN PROPONENT
RESERVES THE RIGHT TO ALTER, AMEND, MODIFY, REVOKE, OR
WITHDRAW THIS PLAN PRIOR TO ITS EFFECTIVE DATE.

                                            SUMMARY

        The Plan proposes to pay creditors of Debtor from Debtor’s Assets which have been
liquidated and converted into Cash. The Plan provides for one (1) Class consisting of all General
Unsecured Claims and one (1) Class of Equity Interest holders. Creditors holding Allowed
General Unsecured Claims will receive a Pro Rata share of the Cash available for Distribution
from the General Unsecured Claims Pool within ten (10) business days of the date upon which
all Class 1 Claims are deemed Allowed or Disallowed.

        This Plan also provides for the payment in full of Allowed Administrative Expense
Claims, Allowed Professional Fee Claims and Allowed WARN Claims entitled to priority. All
capitalized terms used in the Plan shall have the same meaning as the terms defined in Article I
(Definitions and Interpretation) of this Plan of Liquidation.

        All Creditors and Equity Interest holders should refer to Article IV of the Plan for
information regarding the precise treatment of their Claims. A Disclosure Statement that
provides more detailed information regarding this Plan and the rights of Creditors and Equity
Interest holders has been circulated with this Plan. Your rights may be affected. You should
read these papers carefully and discuss them with your attorney, if you have one. If you do
not have an attorney, you may wish to consult one.

                                          ARTICLE I

                         DEFINITIONS AND INTERPRETATION

Section 1.1      Definitions.
       The following terms, when used in this Plan, the Disclosure Statement (except as
otherwise provided therein) or any subsequent amendments or modifications thereof, and in

                                               2
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




addition to those terms defined in the text of the Plan, shall have the respective meanings
hereinafter set forth.

        1.1.     “Administrative Expense” means any expense under sections 503(b) and
507(a)(2) of the Bankruptcy Code, excluding Professional Fee Claims, but including, without
limitation: (a) the actual and necessary costs and expenses incurred by Debtor after the Petition
Date of preserving the Estate or operating Debtor’s business; (b) Allowed Claims pursuant to
section 503(b)(9) of the Bankruptcy Code; and (c) all U.S. Trustee Fees.

      1.2.     “Administrative Expense Claim” means any Claim for an Administrative
Expense.

        1.3.   “Administrative Expense Claim Bar Date Order” means the order of the
Bankruptcy Court dated March 19, 2018 [ECF Doc. No. 153] that established May 15,
2018, the date fixed by the Bankruptcy Court as the last date by which all Creditors must
file a proof of Claim against Debtor for an Administrative Expense arising on or prior to
March 31, 2018, subject to certain exceptions listed in the order

      1.4.    “Administrative Expense Claim Subject to Bar Date Order” means any Claim for
an Administrative Expense that arose on or prior to March 31, 2018 subject to the
Administrative Expense Claim Bar Date Order.

       1.5.    “Administrative Expense Claim Not Subject to Bar Date Order” means any
Claim for an Administrative Expense that arose after March 31, 2018 or is otherwise not
subject to the Administrative Expense Claim Bar Date Order, including, without limitation,
Professional Fee Claims.

         1.6.   “Allowed” with respect to a Claim means the extent to which a Claim: (a) is not
disallowed or expunged by stipulation or Final Order; (b) is not objected to within the
period fixed by the Plan or established by the Bankruptcy Court, if the Claim (i) was
scheduled by Debtor pursuant to the Bankruptcy Code and the Bankruptcy Rules and not listed
as contingent, unliquidated, or disputed, or (ii) was timely filed (or deemed timely filed)
pursuant to the Bankruptcy Code, the Bankruptcy Rules, or any applicable orders of the
Bankruptcy Court; (c) for which an objection has been filed, but such objection has been
withdrawn or denied by a Final Order (but only to the extent such Claim has been allowed); (d)
determined to be valid by Liquidating and Disbursing Agent; (e) for which a request for
estimation has been interposed, but such request has been withdrawn or approved by a Final
Order (but only to the extent such Claim has been allowed); or (f) is otherwise allowed by Final
Order, including, without limitation, the Confirmation Order, after notice and a hearing. A proof
of Claim that is not timely filed (or not deemed timely filed) shall not be “Allowed” for purposes
of distribution or voting under the Plan.

        1.7.    “Assets” means all legal or equitable pre-petition and post-petition interests of
Debtor in any real or personal property of any nature whatsoever, including, without limitation,
all property of the Estate pursuant to section 541 of the Bankruptcy Code, Cash, Available Cash,
Sale Proceeds, Causes of Action, accounts receivable, tax refunds, claims of right, interests and
property, real and personal, tangible and intangible, and proceeds of all of the foregoing.

                                                3
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       1.8.    “Available Cash” means, (i) any de minimis Distributions; (ii) any amount
represented by an undeliverable Distribution; and (iii) any voided checks.

      1.9.   “Bankruptcy Code” means title 11 of the United States Code §§ 101 et seq.,
as amended, in effect and applicable to the Chapter 11 Case concerning Debtor.

        1.10. “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of New York or such other court having jurisdiction over the Chapter 11 Case.

       1.11. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
promulgated by the Supreme Court of the United States, as amended, in effect and applicable to
the Chapter 11 Case, including the local rules of the Bankruptcy Court, as amended from time to
time.

        1.12. “Bar Date” means (i) March 22, 2018, the date fixed by the Bankruptcy Court as
the last date by which all Persons, other than holders of Allowed Administrative Expense
Claims, must have filed proofs of claim against Debtor, (ii) June 28, 2018, the date fixed by the
Bankruptcy Court as the last date by which all governmental entities must have filed proofs of
claim against Debtor, and (iii) September 7, 2018, the date fixed by the Bankruptcy Court as the
last date by which all Persons, other than holders of Allowed Administrative Expenses Claims,
whose scheduled Claims were amended by Debtor on July 11, 2018, must have filed proofs of
claim against Debtor, unless the Bankruptcy Court has set a different date by which a specific
Creditor must file a proof of Claim, in which case it means, for the specific Creditor, such
different date set by the Bankruptcy Court in the order approving such Bar Date or otherwise.

       1.13. “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to be closed.

        1.14. “Cash” means cash and cash equivalents in U.S. dollars, including, but not limited
to, bank deposits, checks, and other similar items.

        1.15. “Causes of Action” means any and all Claims, rights, actions, choses in action,
suits, causes of action, controversies, liens, judgments and damages belonging to Debtor or
its Estate and any and all liabilities, obligations, covenants, undertakings and debts owing to the
Estate, whether arising prior to, or after, the Petition Date and in each case whether known or
unknown, in law, equity or otherwise, including, without limitation, receivables and those
Claims and actions to avoid or recover pre-petition or post-petition transfers of money or
property pursuant to applicable bankruptcy and non-bankruptcy law.

       1.16. “Chapter 11 Case” means the case commenced by Debtor on December 30, 2017
under chapter 11 of the Bankruptcy Code, administered under case number 17-46968-ess.

       1.17. “Claim” means any: (a) right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured; or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether or not such

                                                4
     Case 1-17-46968-ess          Doc 478    Filed 01/19/21    Entered 01/19/21 16:04:10




right to an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured; or (c) as otherwise defined by section
101(5) of the Bankruptcy Code.

          1.18.   “Class” means a category of Claims or Equity Interests described in Article II
hereof.

       1.19. “Confirmation” means the Bankruptcy Court's confirmation of the Plan in
accordance with section 1129 of the Bankruptcy Code.

       1.20. “Confirmation Date” means the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order on the docket corresponding to the Chapter 11 Case.

      1.21. “Confirmation Hearing” means the hearing held by the Bankruptcy Court, as it
may be continued from time to time, to consider Confirmation.

       1.22. “Confirmation Order” means the Order of the Bankruptcy Court confirming this
Plan, or any amendment thereto, pursuant to section 1129 of the Bankruptcy Code, and any
findings of fact and conclusions of law contained in the Confirmation Order or a separate
document entered substantially contemporaneously therewith.

        1.23. “Creditor” means any Person who: (a) holds a Claim against Debtor that arose
prior to the Petition Date; (b) holds a Claim against Debtor, which arose after the Petition Date,
other than an Administrative Expense Claim of the type specified in Bankruptcy Code section
503(b); or (c) holds a Claim against Debtor of the kind specified in Bankruptcy Code sections
502(g), 502(h) or 502(i).

        1.24. “Debtor” means debtor G.A.F. Seelig, Inc., both before and after the Petition Date
as a debtor-in-possession pursuant to section 1107 of the Bankruptcy Code.

        1.25. “Disallowed” means, when referring to a Claim or Equity Interest, a Claim
(including a claim listed by Debtor in its schedules) or Equity Interest, or any portion of a Claim
or Equity Interest, which has been disallowed or expunged by a Final Order.

        1.26. “Disclosure Statement” means the Disclosure Statement, and all exhibits annexed
thereto relating to the Plan, filed in connection with the Chapter 11 Case pursuant to section
1125 of the Bankruptcy Code, and approved by an Order of the Bankruptcy Court dated January
_, 2021 [ECF Doc. No. ___] as containing adequate information as that term is defined in
section 1125(a)(1) of the Bankruptcy Code.

       1.27. “Disputed” means a Claim that is neither Allowed nor Disallowed, and is the
subject of a dispute under the Plan or as to which Claim either Debtor or Liquidating and
Disbursing Agent, as applicable, has interposed a timely objection and/or a request for estimation
in accordance with section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3018 or other
applicable law, which dispute, objection, and/or request for estimation has not been withdrawn or
determined by entry of a Final Order, and any Claim, proof of which was required to be filed by
order of the Bankruptcy Court, but as to which a proof of claim was not timely or properly filed

                                                 5
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




(or deemed timely or properly filed).

       1.28.   “Distribution” means any payments made pursuant to the terms of this Plan.

        1.29. “Distribution Address” means the address set forth in the applicable proof of
claim, as such address may have been updated pursuant to Bankruptcy Rule 2002(g). If no proof
of claim is or has been filed with respect to a particular Claim, “Distribution Address” means the
address set forth in Debtor’s schedules, as such address may have been updated pursuant to
Bankruptcy Rule 2002(g).

       1.30. “Distribution Date” means any date on which a Distribution is made to holders of
Allowed Claims under the Plan, or as otherwise agreed. Aside from payments to holders of
Unclassified Claims described herein, the Plan proposes a single Distribution within ten (10)
business days after all Claims in Class 1 are deemed Allowed or Disallowed.

        1.31. “Exculpated Parties” means each of the following in his or her capacity as such,
and only in its capacity as such: Debtor’s Professionals, advisors, attorneys, Representatives,
officers, trustees, employees (acting in such capacity) and directors.

       1.32. “Effective Date” means the date which is fourteen (14) days after the date the
Confirmation Order becomes a Final Order.
        1.33. “Equity Interest” means any share, capital stock, partnership, member or similar
interest in any entity, and any option, warrant, right or security (including debt securities)
convertible, exchangeable or exercisable therefor, in Debtor, as of the Petition Date.

      1.34. “Estate” means Debtor’s bankruptcy estate created pursuant to section 541 of the
Bankruptcy Code on the Petition Date.

       1.35. “Fee Application” means the final fee application and/or an application for
payment of reasonable fees and expenses filed under section 503(b) of the Bankruptcy Code by
any parties seeking payment of Professional Fee Claims and/or reimbursement of expenses, as
applicable, which shall be filed in accordance with Section 3.1 hereof.

        1.36. “Final Order” means an order or judgment of the Bankruptcy Court or other court
of competent jurisdiction as to which the time to appeal, petition for certiorari, or move for
reargument or rehearing has expired, and as to which no appeal, petition for certiorari or
other proceedings for reargument or rehearing shall then be pending; provided, however, if an
appeal, or writ of certiorari, reargument or rehearing thereof has been filed or sought, such
order of the Bankruptcy Court or other court of competent jurisdiction shall have been
affirmed by the highest court to which such order was appealed, or certiorari shall have been
denied or reargument or rehearing shall have been denied or resulted in no modification of such
order, and the time to take any further appeal, petition for certiorari or move for reargument
or rehearing shall have expired; provided, further, that the possibility that a motion under Rule
59 or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed with respect to such order shall not cause such order not to be a
Final Order.

                                                6
     Case 1-17-46968-ess       Doc 478       Filed 01/19/21   Entered 01/19/21 16:04:10




       1.37. “General Unsecured Claim” means a Claim that is not an Administrative Expense
Claim, a Professional Fee Claim, a Priority Tax Claim, a Priority Claim or Secured Claim.

       1.38. “General Unsecured Claims Pool” means the funds remaining in the Estate after
all Administrative Claims, Professional Fee Claims, U.S. Trustee Fees, and Priority Claims have
been paid in full.

       1.39. “Impaired” means any Class of Claims or Equity Interests that is whose legal or
equitable rights are altered within the meaning of section 1124 of the Bankruptcy Code.

      1.40. “Insider” means any Person defined as an insider under section 101(31) of the
Bankruptcy Code.

       1.41.   “Liquidating and Disbursing Agent” is Laura Patt of Vernon Consulting, Inc.

       1.42. “Person” means any individual, corporation, partnership, association, joint
venture, limited liability company, limited liability partnership, estate, trust, unincorporated
organization or governmental unit or subdivision thereof or other Entity as defined in section
101(15) of the Bankruptcy Code.

        1.43. “Petition Date” means December 30, 2017, the date Debtor filed its voluntary
petition for relief under chapter 11 of the Bankruptcy Code.

        1.44. “Plan” means this plan of liquidation and any exhibits annexed hereto and any
documents delivered in connection herewith, as the same may be amended or modified from
time to time by any duly authorized amendment or modification.

       1.45.   “Plan Proponent” is Debtor.

       1.46. “Priority Claim” means any Claim, other than an Administrative Expense Claim,
a Professional Fee Claim or a Priority Tax Claim, entitled to priority in payment under section
507(a) of the Bankruptcy Code.

        1.47. “Priority Tax Claim” means any Claim entitled to priority under section 507(a)(8)
of the Bankruptcy Code.

       1.48. “Priority WARN Claim” means the Claim filed by the New York State
Department of Labor under the New York State Worker Adjustment and Retraining Notification
Act (“WARN”) under New York State Labor Law section 860 et seq., in the nature of back pay
and benefits for a twenty-two (22) day WARN violation period as determined by the New York
State Department of Labor (in accordance with Labor Law sections 860-b and 860f(7).

       1.49. “Pro Rata” means, at any time, the proportion that an Allowed Claim bears to the
aggregate amount of all Claims in a particular Class at such time, including Disputed Claims at
such time (a) as calculated by Liquidating and Disbursing Agent on or before any
Distribution Date; or (b) as determined or estimated by the Bankruptcy Court.

                                                7
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       1.50. “Professionals” means a Person (a) employed pursuant to a Bankruptcy Court
order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be
compensated for services rendered before the Effective Date, pursuant to sections 327, 328, 329,
330, 331, and 363 of the Bankruptcy Code or (b) awarded compensation and reimbursement by
the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

        1.51. “Professional Fee Claims” means any Claim of (a) a Professional for
compensation or reimbursement of costs and expenses relating to services incurred after the
Petition Date, but prior to and including the Effective Date, when and to the extent any such
Claim is Allowed by the Bankruptcy Court pursuant to sections 329, 330, 331, 503(b), or 1103 of
the Bankruptcy Code, or (b) a Person seeking compensation and reimbursement pursuant to
section 503(b)(4) of the Bankruptcy Code.

        1.52. “Professional Fee Claims Deadline” means the deadline for all Professionals or
other Persons to file an application for final allowance of compensation and reimbursement of
Professional Fee Claims for services rendered before the Effective Date, which deadline shall be
the date which is thirty (30) days after the Effective Date.

        1.53. “Released Party” means Debtor’s Professionals, advisors, attorneys,
Representatives, officers, trustees, employees (acting in such capacity), and directors but only in
their respective capacities as such.

       1.54.   “Representative” means any Person who is authorized to act on behalf of another.

       1.55. “Sale Order” means the Order Pursuant to Sections 105 and 363(b) of the
Bankruptcy Code, Federal Rule of Bankruptcy Procedure 6004(A) and Local Bankruptcy Rule
6004-1 Authorizing Debtor to conduct a Public and Online Auction to Sell Certain Assets Free
and Clear of All Liens, Claims and Encumbrances, Approving the Terms and Conditions of Sale,
and Granting Related Relief [ECF Doc. No. 154].

        1.56. “Sale Proceeds” means the proceeds of sale of Debtor’s equipment, inventory and
other assets sold at auction pursuant to the Sale Order.

       1.57. “Temporarily Allowed” means Claims that are Disputed but have been
temporarily allowed by the Bankruptcy Court for voting purposes pursuant to Bankruptcy Rule
3018(a).

       1.58.   “U.S. Trustee” means the United States Trustee for Region 2.

        1.59. “U.S. Trustee Fees” means all fees and charges assessed against the Estate by the
U.S. Trustee and due pursuant to section 1930 of title 28 of the United States Code, together with
interest, if any, pursuant to section 3717 of title 31 of the United States Code.

       1.60. “Unclassified Claims” means Administrative Expense Claims, Professional Fee
Claims and Priority Tax Claims.

                                                8
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       Section 1.2    Rules of Interpretation.

        Unless otherwise specified, all section, article, and exhibit references in the Plan are to
the respective section in, article of, or exhibit to, the Plan, as the same may be amended, waived,
or modified from time to time. Words denoting the singular number shall include the plural
number and vice versa, as appropriate, and words denoting one gender shall include the other
gender. The Disclosure Statement may be referred to for purposes of interpretation to the extent
any term or provision of the Plan is determined by the Bankruptcy Court to be ambiguous.

       Section 1.3 Application of Definitions and Rules
       of Construction Contained in the Bankruptcy Code.

         Words and terms defined in section 101 of the Bankruptcy Code shall have the same
meanings when used in the Plan, unless a different definition is given in the Plan. The rules of
construction contained in section 102 of the Bankruptcy Code shall apply to the construction of
the Plan. A term used in the Plan that is not defined shall have the meaning ascribed to that term,
if any, in the Bankruptcy Code.

       Section 1.4    Other Terms.

        The words “herein,” “hereof,” “hereto,” “hereunder,” and others of similar import refer to
the Plan as a whole and not to any particular section, subsection, or clause contained in the Plan.

       ARTICLE II. CLASSIFICATION OF CLAIMS AND INTERESTS

        Section 2.1 Unclassified Claims.
        As provided by section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims, Professional Fee Claims, Priority Tax Claims and Priority WARN Claim shall not be
classified under the Plan, but instead shall be treated separately, as Unclassified Claims, on the
terms set forth in Article III of the Plan.

       Section 2.2    Criterion of Class.

       A Claim is in a particular Class only to the extent that the Claim qualifies within the
description of that Class, and is in a different Class to the extent that the remainder of such
Claim qualifies within the description of the different Class.

       Section 2.3    Classified Claims and Equity Interests.

       The Classified Claims against and Equity Interests in Debtor are:

       (a)     Class 1 - General Unsecured Claims.

       Class 1 Claims shall consist of the General Unsecured Claims against Debtor. Class 1 is
       Impaired.


                                                 9
     Case 1-17-46968-ess        Doc 478      Filed 01/19/21    Entered 01/19/21 16:04:10




       (b)     Class 2 – Equity Interests.

       The Class 2 Equity Interests shall consist of all Equity Interests in Debtor. Class 2 Equity
       Interests are Impaired.


                                             ARTICLE III.

                           TREATMENT OF UNCLASSIFIED CLAIMS

        As set forth below, the Administrative Expense Claims, Professional Fee Claims and
Priority Claims shall be treated in accordance with sections 1129(a)(9)(A) and 1129(a)(9)(c) of
the Bankruptcy Code, respectively.

       Section 3.1    Administrative Expense Claims and Professional Fee Claims.
        (i)     Administrative Expense Claims. Subject to the Administrative Expense Claim
Bar Date and other provisions in the Plan, and except to the extent Liquidating and Disbursing
Agent, as applicable, and the holder of an Allowed Administrative Expense Claim agree to
different and less favorable treatment, Liquidating and Disbursing Agent shall pay to each holder
of an Allowed Administrative Expense Claim, in full satisfaction and release of such Claim,
Cash in an amount equal to such Allowed Administrative Expense Claim on the later of (i) the
Effective Date and (ii) the first Business Day after the date upon which such Administrative
Expense Claim becomes an Allowed Administrative Expense Claim or as soon thereafter as is
practicable.

        (i)    Professional Fee Claims. All Professionals or other Persons requesting
compensation or reimbursement of Professional Fee Claims for services rendered before the
Effective Date (including compensation requested by any Professional or other entity for making
a substantial contribution in the Chapter 11 Case) shall file an application for final allowance of
compensation and reimbursement of expenses no later than the Professional Fee Claims
Deadline. Objections to applications of Professionals or other entities for compensation or
reimbursement of expenses must be filed no later than twenty-one (21) days after any such
application is filed. All compensation and reimbursement of expenses allowed by the
Bankruptcy Court shall be paid by Liquidating and Disbursing Agent to the applicable
Professional or other entities requesting compensation or reimbursement of Professional Fee
Claims as soon as is practicable after any such Professional Fee Claims are Allowed.

        (ii)   U.S. Trustee Fees. Debtor and/or Liquidating and Disbursing Agent, as
applicable, shall pay all applicable U.S. Trustee Fees, in accordance with the terms of this Plan,
until such time as the Bankruptcy Court enters an order (a) dismissing the Chapter 11 Case, (b)
converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or (c) of final
decree closing the Chapter 11 Case.

       Section 3.2    Priority Tax Claims.

       Subject to other provisions in the Plan, and except to the extent Debtor or Liquidating and

                                                10
     Case 1-17-46968-ess        Doc 478      Filed 01/19/21     Entered 01/19/21 16:04:10




Disbursing Agent, as applicable, and the holder of an Allowed Priority Tax Claim agree to
different and less favorable treatment, Liquidating and Disbursing Agent shall pay, in full
satisfaction and release of such Claim, to each holder of an Allowed Priority Tax Claim, Cash,
an amount equal to such Allowed Priority Tax Claim, on the later of (i) the Effective Date and
(ii) the first Business Day after the date that is thirty (30) calendar days after the date on which
such Priority Tax Claim becomes an Allowed Priority Tax Claim, or as soon thereafter as is
practicable.

       Section 3.3 Priority WARN Claim.

        Subject to other provisions in the Plan, Liquidating and Disbursing Agent shall pay to the
New York State Department of Labor, in full satisfaction and release of such Proof of Claim
numbered 104, $350,265.85 in Cash on the Effective Date or as soon thereafter as is practicable
pursuant to the Order Approving Stipulation of Settlement With New York State Department of
Labor. [ECF Doc. No. 310] DOL shall be responsible, as provided in the DOL Settlement, for
distributing the funds to individual claimholders.
                                              ARTICLE IV.

                        CLASSIFIED CLAIMS AND EQUITY INTERESTS

       Section 4.1     Treatment of Classified Claims and Equity Interests.

       The Classes of Claims against and Equity Interests shall be treated as follows:

       (a)     Class 1 – General Unsecured Claims.

      Class 1 General Unsecured Claims are Impaired and, as such, each holder of a General
Unsecured Claim is entitled to vote to accept or reject the Plan.

         Holders of Allowed Class 1 Claims shall be paid on the later of (i) the Effective Date and
(ii) the date within ten (10) business days after the date on which all Disputed General Unsecured
Claims are Allowed or Disallowed by final order of the Bankruptcy Court. Each such holder of
an Allowed General Unsecured Claim shall receive: (a) a Pro Rata share of the General
Unsecured Claims Pool , or (b) such other lesser treatment as may be agreed upon by Liquidating
and Disbursing Agent and the holder of such Allowed General Unsecured Claim.

       (b)     Class 2 – Equity Interests.

       Class 2 Equity Interests are Impaired as they will receive no Distribution under the Plan.
Class 2 Equity Interests are deemed to reject the Plan and, as such, are not entitled to vote to
accept or reject the Plan.
       On the Effective Date, all Class 2 Equity Interests will be deemed canceled, null and void
and of no force and effect.

       Section 4.2     Reservation of Rights Regarding Claims.



                                                11
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       Except as otherwise explicitly provided in the Plan, nothing shall affect, as applicable,
Debtor or Liquidating and Disbursing Agent’s rights, defenses, and counterclaims, both legal and
equitable, with respect to any Claims, including, but not limited to, all rights of setoff or
recoupment.

                                             ARTICLE V.

                     ACCEPTANCE OR REJECTION OF THE PLAN

       Section 5.1    Classes Entitled to Vote.

       Class 1, comprised of General Unsecured Claims, is the only Class entitled to vote to
accept or reject the Plan. All holders of Allowed and Temporarily Allowed General Unsecured
Claim shall be entitled to vote on the Plan.

       Section 5.2    Class Acceptance Requirement.

        A Class of Claims shall have accepted the Plan if it is accepted by at least two-thirds
(2/3) in amount and more than one-half (1/2) in number of the Allowed Claims and Temporarily
Allowed Claims in such Class that have voted on the Plan.

       Section 5.3    Deadline to Seek Temporary Allowance of Disputed Claims.

         The deadline for holders of Disputed General Unsecured Claims to file motions for
temporary allowance of their claims for voting purposes pursuant to Bankruptcy Rule 3018(a)
shall be the date that is ten (10) business days following the date the Bankruptcy Court enters
and order approving the Disclosure Statement. Holders of Disputed General Unsecured Claims
that fail to file a motion to temporary allowance by the deadline, or whose motions for temporary
allowance are denied by the Court, shall not be entitled to vote to accept or reject the Plan.


                                         ARTICLE VI.

                                    IMPLEMENTATION

       Section 6.1    Appointment of Liquidating and Disbursing Agent.

        Upon the Effective Date of the Plan, Liquidating and Disbursing Agent shall be the
Estate’s sole representative in accordance with section 1123 of the Bankruptcy Code and shall
have all powers, authority, and responsibilities specified in the Plan, including, without
limitation, the powers of a trustee under sections 704 and 1106 of the Bankruptcy Code.

       Section 6.2    Retention of Professionals.

       The Liquidating and Disbursing Agent may employ professionals or other Persons as are
necessary to assist in carrying out its duties, without further order of the Bankruptcy Court. The
Debtor’s professionals retained during the Chapter 11 Case pursuant to Orders of the Bankruptcy

                                               12
     Case 1-17-46968-ess         Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




Court are authorized to continue to render services to and on behalf of the Liquidating and
Disbursing Agent without further orders of the Bankruptcy Court, to the extent requested by the
Liquidating and Disbursing Agent.

       Section 6.3     Monthly Fee and Expense Reports.

        The Liquidating and Disbursing Agent and any professional providing services on behalf
of the Liquidating and Disbursing Agent shall file with the Bankruptcy Court and provide to the
U.S. Trustee reports of compensation earned and expenses incurred (“Compensation Reports”)
on a monthly basis. Compensation Reports shall contain summary charts describing the services
provided, the compensation earned and the expenses incurred. Time records shall be (i)
appended to the Compensation Reports, (ii) contain detailed time entries describing the task(s)
performed, and (iii) be organized by the project category. Where personnel are providing
services at an hourly rate, the time entries shall identify the time spent completing each task in
1/10 of an hour increments and the corresponding charge (time multiplied by hourly rate) for
each task; where personnel are providing services at a “flat” rate, the time entries shall be kept in
hourly increments. All such compensation shall be subject to review by this Court if an
objection is filed by any party in interest.

       Section 6.4     Corporate Action.

       The Plan will be administered by the Liquidating and Disbursing Agent and all actions
taken under the Plan in Debtor’s name shall be taken through Liquidating and Disbursing Agent
in accordance with the provisions of the Plan. After the final Distribution is made, Liquidating
and Disbursing Agent shall file a certification to that effect with the Bankruptcy Court (which
may be included in the application for the entry of the final decree pursuant to the Bankruptcy
Code), at which time Debtor shall be deemed dissolved for all purposes without the necessity for
any other or further action by or on behalf of Debtor or payments to be made in connection
therewith.

       Section 6.5     Closing of the Chapter 11 Case.

       After all Disputed Claims filed against Debtor have become Allowed Claims or have
been Disallowed, and all Cash has been distributed in accordance with the Plan, Liquidating and
Disbursing Agent shall seek authority from the Bankruptcy Court to close the Chapter 11 Case.

       Section 6.6     Winding Down of Affairs.

        Following the Effective Date, Debtor shall not engage in any business or take any
actions, except those necessary to consummate the Plan and wind down its affairs. On and after
the Effective Date, Liquidating and Disbursing Agent may, in the name of Debtor, take such
actions without supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or the Bankruptcy Rules, other than the restrictions imposed by the Plan or
the Confirmation Order. Debtor’s professionals retained during the Chapter 11 Case pursuant to
Orders of the Bankruptcy Court are authorized to continue to render services to and on behalf of
the Liquidating and Disbursing Agent without further orders of the Bankruptcy Court.


                                                 13
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       Section 6.7    Powers and Duties of Liquidating and Disbursing Agent.

        As of the Confirmation Date, Liquidating and Disbursing Agent shall be appointed under
section 1123(b)(3)(B) of the Bankruptcy Code, and shall serve in such capacity, and shall have
comparable authority as a bankruptcy trustee of Debtor as the exclusive representative of the
Estate or any corresponding provision of federal or state laws and shall succeed to all of Debtor’s
and Estate’s rights. The powers, rights, and responsibilities of Liquidating and Disbursing
Agent, all of which shall arise upon the occurrence of the Confirmation Date, shall include,
without limitation:
        (a)    asserting, prosecuting, objecting to, pursuing, compromising and settling in
accordance with Liquidating and Disbursing Agent’s reasonable business judgment, all matters
affecting the Estate, including, without limitation, Disputed Claims, and/or other Causes of
Action related thereto, subject to a motion for approval of such compromise or settlement and order
of the Bankruptcy Court approving the same;
        (b)    asserting and enforcing all legal or equitable remedies and defenses belonging to
Debtor or its Estate, including, without limitation, setoff, recoupment and any rights under
section 502(d) of the Bankruptcy Code;
        (c)     acting on behalf of Debtor in all adversary proceedings and contested matters then
pending or that can be commenced in the Bankruptcy Court and in all actions and proceedings
pending or commenced elsewhere, and to settle, retain, enforce, dispute, or adjust any Claim and
otherwise pursue actions involving Assets of Debtor that could arise or be asserted at any time
under the Bankruptcy Code, unless otherwise, waived, relinquished or transferred in the Plan;
        (d)     taking such actions Liquidating and Disbursing Agent deems appropriate in his or
her reasonable business judgment against any Person with respect to a Claim or Cause of Action
and commencing any process or proceeding in the Bankruptcy Court or in any court of
competent jurisdiction in accordance with applicable laws;
        (e)     making Distributions to holders of all Allowed Claims, including Administrative,
Priority, and Professional Fee Claims, in addition to payments to holders of Allowed Class 1
Claims, in accordance with the Plan;
        (f)     proceeding with and employing all discovery devices permitted under applicable
law, including Rule 2004 of the Bankruptcy Rules, to investigate Claims and Causes of Action;
        (g)     investing Cash in accordance with section 345 of the Bankruptcy Code,
withdrawing and making Distributions of Cash to holders of Allowed Claims and paying taxes
and other obligations owed by Debtor or incurred by Liquidating and Disbursing Agent in
accordance with the Plan;
        (h)     coordinating turnover of property, if any, subject to rejected executory contracts
or abandonment or liquidation of any retained Assets and disposing of, and delivering title to
others of, or otherwise realizing value of, any remaining Assets;
        (i)     overseeing compliance with Debtor’s accounting, finance, and reporting
obligations and the filing of final tax returns, refund requests, audits, and other corporate
dissolution documents, if required;
        (j)     preparing financial statements and U.S. Trustee post-confirmation quarterly
reports, until such time as the Bankruptcy Court enters an order (i) dismissing the Chapter 11

                                                14
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




Case, (ii) converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or
(iii) approving a final decree closing the Chapter 11 Case;
         (k)    paying all other expenses to wind down Debtor’s affairs subject to the terms of
the Plan;
         (l)    executing and delivering all documents, and taking all actions, necessary to
consummate the Plan;
         (m)    implementing and/or enforcing all provisions of the Plan; and
         (n)    such other powers as may be vested in or assumed by Liquidating and Disbursing
Agent pursuant to the Confirmation Order or any other Bankruptcy Court order, or as necessary
and appropriate to carry out the provisions of the Plan.


       Section 6.8    Distributions to Holders of Claims and Equity Interests.

        (a)      Administrative Claim and Professional Fee Bar Date.
        The deadline for filing a claim on account of an Administrative Expense Claim Subject
to Bar Date Order has passed, and any such claim for which a proof of claim was not timely filed
shall be deemed disallowed.
        The deadline for filing a claim on account of an or application for allowance of an
Administrative Expense Claim Not Subject to Bar Date Order, including, without limitation,
Administrative Expense Claims arising after March 31, 2018 and Professional Fee Claims, shall
be date that is thirty (30) days after the Effective Date of the Plan.

        (b)     Automatic Disallowance and Expungement of Certain Claims.
        All late-filed Claims shall be expunged and disallowed without any further notice to or
action, order, or approval of the Bankruptcy Court.

        (c)    Deadline to Object to Claims.
        The deadline for a party in interest to file an objection to any Claim for a General
Unsecured Claim, Priority Claim, or and Administrative Claim other than a Professional Fee
Claim shall be the later of (a) the Effective Date, or (b) twenty-one (21) days after the date the
proof of claim for such Claim is filed.
        The Deadline for objecting to an application for Professional Fees shall be seven (7) days
prior to the hearing on such application or such later date as listed in the notice of hearing with
respect to such application or as permitted by the Bankruptcy Court.

       (d)     Distribution on Allowed Claims.

       Following the Effective Date and in accordance the Plan, Distributions shall be made as
follows:

       (i)      Allowed Administrative Claims, including those of Professionals, Priority Claims,
and U.S. Trustee Fees shall be paid on the earlier of when they become due and ten (10) business
days after the Effective Date of the Plan, in Cash, in full.

                                                15
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




        (ii)    Class 1 - General Unsecured Claims. Holders of Allowed Class 1 Claims shall
receive a Pro Rata Distribution from the General Unsecured Claim Fund on the later of (i) ten
(10) days after the date all Administrative Claims, Profession Fee Claims, U.S. Trustee Fees, and
Priority Claims have been paid in full. and (ii) ten (10) days after the date upon which all
Disputed Class 1 Claims are Allowed or Disallowed by Final Order of the Court.

       (iii)   Class 2 – Equity Interests. Holders of Class 2 Equity Interests will receive no
Distribution under the Plan.

       (iv)   Resolution of Disputed Claims. No Distribution or payment shall be made on
account of any Disputed Claim until such Disputed Claim becomes an Allowed Claim by Final
Order of the Bankruptcy Court. No payments will be made to holders of Allowed Class 1
General Unsecured Claims until all Disputed Class 1 Claims are Allowed or Disallowed by Final
Order of the Court.

        (v)    Duties in Connection with Disputed Claims. Liquidating and Disbursing Agent
shall continue to prosecute, object to, settle, or otherwise resolve Disputed Claims, and shall
make Distributions to holders of Disputed Claims that subsequently become Allowed Claims in
accordance with the Plan. Any proposed settlement or compromise of a Disputed Claim must be
approved by the Court upon proper motion and notice.

        (e)     No Recourse. Notwithstanding that the Allowed amount of any particular
Disputed Claim is reconsidered under the applicable provisions of the Bankruptcy Code and
Bankruptcy Rules or is Allowed in an amount for which, after application of the payment
priorities established by the Plan, there is insufficient value to provide a recovery equal to that
received by other holders of Allowed Claims in such Class, no Claim holder shall have recourse
against Debtor, the Estate, Liquidating and Disbursing Agent, or any of their respective
professionals, consultants, officers, directors, or members, or their successors or assigns, or any
of their respective property. Except as specifically stated otherwise in the Plan, nothing in the
Plan shall modify any right of a holder of a Claim under section 502(j) of the Bankruptcy Code.

       Section 6.9    Miscellaneous Distribution Provisions.

        (a)    No Distribution in Excess of Allowed Amount of Claim. Notwithstanding
anything to the contrary, no holder of an Allowed Claim shall receive any Distribution in excess
of the amount of such Allowed Claim.

       (b)    De Minimis Distributions. Liquidating and Disbursing Agent shall not be
required to make any Cash payment of less than twenty-five dollars ($25.00).

       (c)     Manner of Payments Under the Plan. Unless the Person or Entity receiving a
Distribution agrees otherwise, any Distribution to be made in Cash under the Plan shall be
made by check drawn on a domestic bank.

       (d)    Setoffs. Liquidating and Disbursing Agent is authorized, to the extent permitted
by applicable law, to set off against any Allowed Claim and the Distributions to be made on
account of such Allowed Claim, the Claims, rights, and Causes of Action of any nature that the

                                                16
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




Estate may hold against the holder of such Allowed Claim; provided, however, (i) Liquidating
and Disbursing Agent must provide the holder of such Allowed Claim no less than five (5) days’
notice, in writing (including email), of the proposed setoff, and (ii) the holder of such Allowed
Claim does not object to the proposed setoff. If an objection is timely raised to a proposed
setoff, Liquidating and Disbursing Agent may seek relief from the Bankruptcy Court to
effectuate the setoff. Neither the failure to affect such a setoff nor the allowance of any Claim
under the Plan shall constitute a waiver or release by the Estate or Liquidating and Disbursing
Agent of any such Claims, rights, and Causes of Action the Estate may have against such holder.

        (e)     Preservation and Application of Insurance. The provisions of the Plan shall
not diminish or impair in any manner the enforceability of coverage of any insurance policies
(and any agreements, documents, or instruments relating thereto) that may cover Claims against
Debtor, any directors, trustees, or officers of Debtor, or any other Person, including, without
limitation, insurance for Debtor’s directors and officers.

        (f)     Address for Delivery of Distributions. Subject to Bankruptcy Rule 9010, any
Distribution or delivery to a holder of an Allowed Claim shall be made at the address of such
holder as set forth in the Plan. If any Distribution is returned to Liquidating and Disbursing
Agent as undeliverable, no Distributions shall be made to such holder unless Liquidating and
Disbursing Agent is notified of such holder’s then current address within sixty (60) days after
such Distribution was returned. After that date, if such notice was not provided, a holder shall
have forfeited its right to any Distribution, and any Cash that otherwise would be distributed to
such Claim holder shall be reallocated and distributed to all other holders of Allowed Claims in
accordance with the Plan. Liquidating and Disbursing Agent shall require any holder of Allowed
Administrative Expense Claims, Allowed Professional Fee Claims, Priority WARN Claim and
Allowed Class 1 Claim to furnish, in writing, an Employer Identification Number or Taxpayer
Identification Number as assigned by the Internal Revenue Service and may condition any
Distribution to any holder of an Allowed Claim upon provision of such identification number.

        (g)     Fractional Cents. Notwithstanding any other provision of the Plan, no payments
of fractional cents will be made. If any payment of a fraction of a cent would otherwise be called
for, the actual payment shall reflect a rounding of such fraction to the nearest whole cent (up or
down).

        (h)    Time Bar to Cash Payments. Checks issued by Liquidating and Disbursing
Agent in respect of Allowed Claims shall be null and void if not negotiated within ninety (90)
days after the date of issuance. Requests for reissuance of any check shall be in writing to
Liquidating and Disbursing Agent by the holder of the Allowed Claim to whom such check
originally was issued. Any such written claim in respect of such a voided check must be
received by Liquidating and Disbursing Agent on or before ninety (90) days after the expiration
of the ninety (90) day period following the date of issuance of such check. Thereafter, the
amount represented by such voided check shall irrevocably revert to the Estate and be treated as
Available Cash. Any Claim in respect of such voided check shall be discharged and forever
barred from assertion against Debtor, Estate or Liquidating and Disbursing Agent.

       (i)    Record Date for Distributions to Holders of Claims. As of the close of
business on the Confirmation Date, there shall be no further changes in the record holders of

                                               17
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




Claims for purposes of Distributions. Distributions to Creditors entitled thereto shall be sent to
Creditor’s last known address as set forth on the proof of claim that was filed with the
Bankruptcy Court or, if no proof of claim is filed, on the Schedules filed by Debtor or to such
other address as may be designated by Creditor in writing to Debtor and its counsel. Liquidating
and Disbursing Agent shall have no obligation to recognize any transfer of Claims occurring
after the Confirmation Date.

        (j)    Disputed Payments. If any dispute arises as to the identity of a holder of an
Allowed Claim who is to receive any Distribution, Liquidating and Disbursing Agent may, in
lieu of making such Distribution to such Person, make such Distribution into an escrow account
to be held in trust for the benefit of such holder and such Distribution shall not constitute
property of the Estate. Such Distribution shall be held in escrow until entry of an order by the
Bankruptcy Court or other court of competent jurisdiction affirming the alleged holder’s identity
or upon written agreement signed by all of the interested parties to such dispute.

       (k)     Resignation or Removal of Liquidating and Disbursing Agent. If Liquidating
and Disbursing Agent resigns, is removed or becomes incapacitated, Debtor shall designate a
successor Liquidating and Disbursing Agent, subject to Bankruptcy Court approval. The
successor Liquidating and Disbursing Agent shall be vested with the same rights, powers, duties
and obligations as his or her predecessor. No successor Liquidating and Disbursing Agent shall
in any event have any liability or responsibility for the acts or omissions of any of his or her
predecessor.

        (l)     No Agency Relationship. Liquidating and Disbursing Agent shall not be deemed
to be an agent for any holders of Claims in connection with the funds held or distributed pursuant
to the Plan. Liquidating and Disbursing Agent shall not be liable for any mistake of fact or law,
error of judgment or for any act or omission of any kind unless arising from gross negligence,
willful misconduct, or breach of fiduciary duty. Liquidating and Disbursing Agent shall be
indemnified and held harmless, including the cost of defending such claims and attorneys’ fees
in seeking indemnification, by the Estate. Such indemnification shall apply to any and all claims
arising out of Liquidating and Disbursing Agent’s duties under the Plan, except to the extent that
his or her actions constitute gross negligence, willful misconduct, or breach of fiduciary duty.
Liquidating and Disbursing Agent may conclusively rely, and shall be fully protected in acting
upon, any statement, instrument, opinion, report, notice, request, consent, order, or other
instrument or document, upon which he or she relies while believing it to be genuine and to have
been signed or presented by the proper party or parties. Liquidating and Disbursing Agent may
also rely upon information previously generated by Debtor and such additional information
provided by former affiliates of Debtor. The liability of Liquidating and Disbursing Agent shall
be capped at the amount of fees that Liquidating and Disbursing Agent receives in connection
with the Chapter 11 Case.

       (m)     Compensation to Liquidating and Disbursing Agent. Liquidating and
Disbursing Agent shall receive compensation of $425 per hour; provided, however, that any
administrative work will be performed at the rate of $175 per hour.

                                        ARTICLE VII.


                                               18
     Case 1-17-46968-ess         Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




                 EFFECT OF THE PLAN ON CLAIMS AND INTERESTS

       Section 7.1     Binding Effect.

       Except as otherwise provided in section 1141(d) of the Bankruptcy Code, on and after the
Confirmation Date, the provisions of the Plan shall bind any holder of a Claim against Debtor
who held such Claim at any time during the Chapter 11 Case and its successors and assigns,
whether or not the Claim of such holder is Impaired under the Plan and whether or not such
holder has accepted (or has been deemed to accept) the Plan.

       Section 7.2     Term of Injunctions or Stays.

       Unless otherwise provided herein, all injunctions or stays provided for in the Chapter 11
Case pursuant to sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on
the Confirmation Date, shall remain in full force and effect until the Chapter 11 Case is closed.

       Section 7.3     Preservation of Causes of Action.

        On the Effective Date, all Causes of Action, rights of setoff and other legal and equitable
defenses of Debtor and Estate shall be transferred to and vested in Liquidating and Disbursing
Agent, for the benefit of holders of all Allowed Claims, unless expressly released, waived, or
relinquished under the Plan, the Confirmation Order or other order of the Bankruptcy Court. No
Person may rely on the absence of a specific reference in the Plan or the Disclosure Statement to
any Cause of Action against them as an indication that Liquidating and Disbursing Agent will
not pursue a Cause of Action against them.

       Liquidating and Disbursing Agent shall exclusively retain and may prosecute and
enforce, and Debtor expressly reserves and preserves for these purposes, in accordance with
sections 1123(a)(5)(B) and 1123(b)(3) of the Bankruptcy Code, any Claims, demands, rights and
Causes of Action.

        No preclusion doctrine, including, without limitation, the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise),
claim-splitting or laches shall apply to such claims and Causes of Action by virtue of, or in
connection with, the Confirmation, consummation or effectiveness of the Plan.

       Section 7.4     Injunctions.

         (a)    Satisfaction of Claims. The treatment to be provided for Allowed Claims shall be
in full and final satisfaction, settlement, and release of each such Claim.

        (b)    Scope of Injunction. Except as otherwise provided herein or in the Confirmation
Order, as of the Effective Date all Persons that hold a Claim are permanently enjoined from
taking any of the following actions against Debtor, its affiliates, Liquidating and Disbursing
Agent or any present and former directors, officers, trustees, agents, attorneys, advisors,
members, or employees of Debtor, its affiliates, Liquidating and Disbursing Agent or any of their
respective successors or assigns, or any of their respective assets or properties, on account of any
Claim: (i) commencing or continuing in any manner any action or other proceeding with respect

                                                 19
     Case 1-17-46968-ess        Doc 478      Filed 01/19/21     Entered 01/19/21 16:04:10




to a Claim or based upon a theory which arises out of such holder’s Claim; (ii) enforcing,
attaching, collecting, or recovering in any manner any judgment, award, decree or order with
respect to a Claim; (iii) creating, perfecting or enforcing any lien or encumbrance with respect to
a Claim; (iv) asserting a setoff, right of subrogation or recoupment of any kind with respect to a
Claim, the Assets or other property of the Estate; and (v) commencing or continuing any action
that does not comply with or is inconsistent with the Plan. Nothing shall preclude the holder of a
Claim from pursuing any applicable insurance after the Chapter 11 Case is closed, from seeking
discovery in actions against third parties or from pursuing third party insurance that does not
cover Claims against Debtor. For the avoidance of doubt, nothing in this Injunction shall limit
the rights of a holder of a Claim to enforce the terms of the Plan.

       (c)     Cause of Action Injunction. On and after the Effective Date, all Persons other
than Liquidating and Disbursing Agent will be permanently enjoined from commencing or
continuing in any manner any action or proceeding (whether directly, indirectly, derivatively, or
otherwise) on account of, or respecting any Claim, debt, right, or Cause of Action that
Liquidating and Disbursing Agent retains authority to pursue in accordance with the Plan.

       Section 7.5     Exculpation.

         Except as otherwise set forth in the Plan, neither Debtor nor the Exculpated
Parties shall have or incur any liability to any Person for any action taken or omitted
to be taken between the Petition Date and the Effective Date in connection with or related
to the formulation, preparation, dissemination, implementation, confirmation, or
consummation of the Plan, the Disclosure Statement, the Sale Order or any contract,
release, or other agreement or document created or entered into, or any other action
taken or omitted to be taken in connection with the Plan, the administration of the
Plan or property to be distributed pursuant to the Plan, and actions taken or omitted to
be taken in connection with the Chapter 11 Case or the operations, monitoring, or
administration of Debtor during the Chapter 11 Case; provided, however, that such action
taken or not taken by such Person was specifically on behalf of Debtor and in conjunction
with the Chapter 11 Case, provided further, however that the Exculpated Parties did not
engage in fraud, gross negligence, willful misconduct, or acts performed outside the scope
of section 1108 of the Bankruptcy Code not authorized by the Bankruptcy Court.
Liquidating and Disbursing Agent shall have no liability for any action taken or omitted
to be taken in connection with or related to the winding down and post-confirmation
administration of the Estate, except for fraud, gross negligence, or willful misconduct, and
(ii) solely in the case of attorneys, to the extent that such exculpation would violate any
applicable professional disciplinary rules, including Rule 1.8(h) of the New York State
Rules of Professional Conduct.

       Section 7.6     Compromise of Controversies.

        Pursuant to Bankruptcy Rule 9019, and in consideration for the classification,
distribution, and other benefits provided under the Plan, the provisions of the Plan shall
constitute a good faith compromise and settlement of all Claims and controversies resolved
pursuant to the Plan, including, without limitation, all Claims arising prior to the Effective Date,
whether known or unknown, foreseen or unforeseen, asserted or unasserted, arising out of,
                                                20
     Case 1-17-46968-ess       Doc 478      Filed 01/19/21   Entered 01/19/21 16:04:10




relating to, or in connection with the business or affairs of or transactions with Debtor. The
entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of each of the
foregoing compromises or settlements, and all other compromises and settlements provided for
in the Plan, and the Bankruptcy Court’s findings shall constitute its determination that such
compromises and settlements are in the best interests of Debtor, Estate, Creditors, and other
parties in interest, and are fair, equitable, and within the range of reasonableness.

       Section 7.7    Releases by Debtor.

         Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, for good and valuable consideration, on and after the
Effective Date, each Released Party and the respective advisors, attorneys, and
Representatives of any professional employed by any of them is deemed released, solely in
their capacity in acting on behalf of Debtor or Estate, by Debtor and Estate from any
and all claims, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever, including any derivative claims, asserted on behalf of Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, or otherwise, whether for tort, contract, violations of federal or state securities
laws, or otherwise, that Debtor or its Estate would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the holder of any
Claim or Equity Interest or other Person, based on or relating to, or in any manner
arising from, in whole or in part, the Chapter 11 Case, the subject matter of any Claim or
Equity Interest that is treated in the Plan, the negotiation, formulation, or preparation
of the Plan, the Disclosure Statement, the Sale process, the Sale Order, or related
agreements, instruments, or other documents, or upon any other act or omission,
transaction, agreement, event, or other occurrence relating to Debtor, in connection
with the Chapter 11 Case, provided, however, that the Released Parties did not engage in
fraud, willful misconduct, or gross negligence, taking place on or before the Effective Date.

       Section 7.8    Post-Confirmation Activity.

       As of the Effective Date, Liquidating and Disbursing Agent may conclude the winding
down of Debtor’s affairs and the payment of Distributions without supervision of the
Bankruptcy Court and subject to those restrictions expressly imposed by the Plan and
Confirmation Order. Without limiting the foregoing, Liquidating and Disbursing Agent may
pay any charges it incurs for taxes, professional fees, disbursements, expenses, or related
support services, in connection with his or her respective duties after the Effective Date
without application to, and approval of, the Bankruptcy Court.

                                       ARTICLE VIII.

                                EXECUTORY CONTRACTS

       Section 8.1    Executory Contracts and Unexpired Leases.

       To the extent not previously rejected on the Confirmation Date, but subject to the
occurrence of the Effective Date, all prepetition executory contracts and unexpired leases of

                                               21
     Case 1-17-46968-ess        Doc 478      Filed 01/19/21     Entered 01/19/21 16:04:10




Debtor that have not previously been assumed or rejected shall be deemed rejected by Debtor
pursuant to the provisions of section 365 of the Bankruptcy Code.

       Section 8.2     Rejection Damages Bar Date.

       Claims for damages based upon executory contracts and unexpired leases rejected
pursuant to this Plan must be filed with the Clerk of the Bankruptcy Court and served upon
Debtor and Liquidating and Disbursing Agent not later than thirty (30) days after the date of
service of notice of entry of the Confirmation Order, or such other period set by the
Bankruptcy Court. Claims for damages not timely filed shall be forever barred and shall not be
enforceable against Debtor, Estate, or Liquidating and Disbursing Agent. This provision
applies only to executory contracts and unexpired leases rejected by this Plan and does not
extend any previous Bar Dates established by Final Orders of the Bankruptcy Court.

       Section 8.3     Effect of Post-Confirmation Rejection.

       Executory contracts and unexpired leases rejected pursuant to this Plan and entry of the
Confirmation Order shall result in such rejection being a prepetition breach under sections
365(g) and 502(g) of the Bankruptcy Code.

                                          ARTICLE IX.

                           OCCURRENCE OF EFFECTIVE DATE

       Section 9.1     Conditions to Occurrence of Effective Date.

        The Effective Date for the Plan is the fourteenth (14th) business day following the date
upon which the Confirmation Order becomes a Final Order; provided, however, that if that date
falls on a Saturday, Sunday or legal holiday, or if a stay of the Confirmation Order is in effect on
that date, the Effective Date will be the first business day after that date on which no stay of the
Confirmation Order is in effect.

       If the Confirmation Order is vacated pursuant the Plan, then the Plan shall be null and
void in all respects, and nothing contained in the Plan shall: (a) constitute a waiver or release of
any Claims by or against Debtor, or (b) prejudice in any manner the rights of Debtor or of any
other party in interest.

                                          ARTICLE X.

                        CONFIRMATBILITY AND SEVERABILITY

       Section 10.1 Confirmability and Severability of Plan.

        Debtor reserves the right to alter, amend, modify, revoke, or withdraw the Plan. If
Debtor revokes or withdraws the Plan, then nothing contained herein shall be deemed to
constitute a waiver or release of any Claims by or against Debtor, or to prejudice in any manner
the rights of Debtor or any Persons in any further proceedings involving Debtor. A
determination by the Bankruptcy Court that the Plan is not confirmable pursuant to section 1129

                                                22
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




of the Bankruptcy Code shall not limit or affect Debtor’s ability to modify the Plan to satisfy the
confirmation requirements of section 1129 of the Bankruptcy Code. Each provision of the Plan
shall be considered severable and, if for any reason any provision or provisions therein are
determined to be invalid and contrary to any existing or future law, the balance of the Plan shall
be given effect without relation to the invalid provision, to the extent it can be done without
causing a material change in the Plan.

                                         ARTICLE XI.

                             ADMINISTRATIVE PROVISIONS

       Section 11.1 Retention of Jurisdiction.

       Notwithstanding confirmation of the Plan or occurrence of the Effective Date, the
Bankruptcy Court may retain jurisdiction and authority for all purposes permitted under
applicable law, including, without limitation to:

       (a)    determine any motion, adversary proceeding, Cause of Action, application,
contested matter, or other litigated matter pending on or commenced after the Confirmation
Date;

       (b)    ensure that Distributions to holders of Allowed Claims are accomplished as
provided herein;

        (c)     hear and determine objections to the allowance of Claims, whether filed, asserted,
or made before or after the Effective Date, including, without limitation, to hear and determine
objections to the classification of Claims and the allowance or disallowance of Disputed Claims,
in whole or in part;

       (d)    consider Claims or the allowance, classification, priority, compromise, estimation,
or payment of any Claim;

      (e)    enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

      (f)    issue injunctions, enter and implement other orders, and take such other actions as
may be necessary or appropriate to restrain interference by any Person with the consummation,
implementation, or enforcement of the Plan, Confirmation Order or any other order of the
Bankruptcy Court;

       (g)     hear and determine any application to modify the Plan in accordance with section
1127 of the Bankruptcy Code, and to remedy any defect or omission or reconcile any
inconsistency in the Plan, Disclosure Statement, or any order of the Bankruptcy Court in such a
manner as may be necessary to carry out the purposes and effects of the Confirmation Order;

       (h)     hear and determine all matters relating to the Assets;


                                                23
     Case 1-17-46968-ess       Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       (i)    hear and determine all Professional Fee Claims;

        (j)     hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, Confirmation Order or any transactions or payments
contemplated hereby or thereby, or any agreement, instrument, or other document governing or
relating to any of the foregoing;

       (k)      take any action and issue such orders as may be necessary to construe, enforce,
implement, execute, and consummate the Plan, including any release, exculpation or injunction
provisions set forth herein, or to maintain the integrity of the Plan following consummation;

       (l)    determine such other matters and for such other purposes as may be provided in
the Confirmation Order;

       (m)    hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

       (n)    enter a final decree closing the Chapter 11 Case;

       (o)    recover any remaining Assets of Debtor and Estate;

      (p)    hear and determine any matters for which jurisdiction was retained by the
Bankruptcy Court pursuant to prior orders; and

      (q)    hear and determine any other matters related hereto and not inconsistent with the
Bankruptcy Code, title 28 of the United States Code, and other applicable law.

       Section 11.2 Governing Law.

        Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other federal laws apply,
the rights and obligations arising under the Plan shall be governed by the laws of the State of
New York, without giving effect to principles of conflicts of law of New York.

       Section 11.3 Effectuating Documents, Further Transactions.

        Liquidating and Disbursing Agent shall be authorized to execute, deliver, file, or record
such contracts, instruments, releases, and other agreements or documents, and take such actions
as may be necessary or appropriate to effectuate and further evidence the terms and conditions
of the Plan.

       Section 11.4 Waiver of Bankruptcy Rules 3020(e) and 7062.

       Debtor may request that the Confirmation Order include (i) a finding that Bankruptcy
Rule 7062 shall not apply to the Confirmation Order, and (ii) authorization to consummate the
Plan immediately after entry of the Confirmation Order.



                                               24
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       Section 11.5 No Discharge.

       Debtor will not receive a discharge under the Plan in accordance with section
1141(d)(3) of the Bankruptcy Code.

       Section 11.6 Headings.

       The headings used in the Plan are inserted for convenience only, and neither constitute a
portion of the Plan nor in any manner affect the meaning or interpretation of the Plan.

       Section 11.7 Payment of U.S Trustee Fees and Other Statutory Fees.

       All fees payable pursuant to section 1930 of title 28 of the United States Code, as
determined by the Bankruptcy Court on the Confirmation Date, shall be paid on the Effective
Date. Any statutory fees accruing after the Confirmation Date shall be paid in accordance with
the Plan until the Bankruptcy Court enters an order (a) dismissing the Chapter 11 Case, (b)
converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or (c)
approving a final decree closing the Chapter 11 Case.

       Section 11.8 Governmental Carve-Out.

         Nothing in the Plan or the Confirmation Order shall (i) effect a release of any Claim of,
(ii) enjoin from bringing any Claim, suit, action or other proceedings by, or (iii) exculpate any
party from any liability to, the United States Government or any of its agencies or any state or
local government within the United States, arising under (v) the federal securities laws, (w) the
Employment Retirement Income Security Act of 1974, as amended, (x) the Internal Revenue
Code, (y) the environmental laws or (z) any criminal laws of the United States.

       Section 11.9 Disposal of Books and Records.

        Debtor’s or Liquidating and Disbursing Agent’s rights, as applicable, to seek
authorization from the Bankruptcy Court for the destruction of books and records prior to the
expiration of any statutory period requiring that such records be maintained are preserved.

       Section 11.10 Unclaimed Property.

        Except as otherwise provided herein, in the event any Creditor fails to claim any
Distribution within three (3) months after the Distribution Date, such Creditor shall forfeit all
rights thereto, and to any and all future payments, and thereafter the Claim for which such Cash
was distributed shall be treated as a Disallowed Claim. In this regard, Distributions to Creditors
entitled thereto shall be sent to their last known address as set forth on the proof of claim filed
with the Bankruptcy Court or, if no proof of claim is filed, on the Schedules filed by Debtor or to
such other address as may be designated by a Creditor in writing to Debtor and its counsel. All
unclaimed Cash shall be turned over to the clerk of the Bankruptcy Court.




                                                25
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21    Entered 01/19/21 16:04:10




       Section 11.11 Amendments.

        (a)      Pre-Confirmation Amendment. Debtor may modify the Plan at any time
prior to the entry of the Confirmation Order, provided the modified Plan and the Disclosure
Statement pertaining thereto meet applicable Bankruptcy Code requirements, including those
set forth in section 1125.
        (b)      Post-Confirmation Amendment Not Requiring Resolicitation. After entry of
the Confirmation Order, Liquidating and Disbursing Agent may modify the Plan to remedy any
defect or omission or to reconcile any inconsistencies in the Plan or in the Confirmation Order,
as may be necessary to carry out the purposes and effects of the Plan, provided: (i)
Liquidating and Disbursing Agent obtains Bankruptcy Court approval of such modification,
after notice and a hearing; and (ii) such modification shall not materially and adversely affect
the interests, rights, or treatment of any Class under the Plan.
        (c)      Post-Confirmation Amendment Requiring Resolicitation. After                   the
Confirmation Date and before the Effective Date of the Plan, Liquidating and Disbursing Agent
may modify the Plan in a way that materially or adversely affects the interests, rights,
treatment, or Distributions of a Class of Claims, provided: (i) the modified Plan meets
applicable Bankruptcy Code requirements; (ii) Liquidating and Disbursing Agent obtains
Bankruptcy Court approval for such modification, after notice to all creditors entitled to receive
notice pursuant to the Bankruptcy Code and the Bankruptcy Rules and a hearing; (iii) such
modification is accepted by at least two-thirds in amount, and more than one-half in number,
of Allowed Claims voting in each Class affected by such modification; and (iv) Liquidating and
Disbursing Agent complies with section 1125 of the Bankruptcy Code with respect to the
modified Plan.

       Section 11.12 Successors and Assigns.

       The rights, benefits, and obligations of any Person named or referred to in the Plan shall
be binding upon such Person and further shall inure to the benefit of the heir, executor,
administrator, successor, or assign of such Person.

       Section 11.13 Confirmation Order and Plan Control.

       To the extent the Confirmation Order and/or the Plan is inconsistent with the Disclosure
Statement or any other agreement entered into between Debtor and any third party, the Plan
controls the Disclosure Statement and any such agreements, and the Confirmation Order controls
the Plan.

       Section 11.14 Further Action.

        Nothing contained in the Plan prevents Liquidating and Disbursing Agent from taking
such actions as may be necessary to consummate the Plan even though such actions may not
specifically be provided for within the Plan.




                                               26
     Case 1-17-46968-ess        Doc 478     Filed 01/19/21     Entered 01/19/21 16:04:10




       Section 11.15 Notices.

       Any notice required or permitted to be provided under the Plan, unless otherwise
provided herein, shall be in writing and served by either (a) certified mail, return receipt
requested, postage prepaid, (b) hand delivery, or (c) overnight delivery service, postage prepaid,
and addressed as follows:

For Debtor:
Vernon Consulting, Inc.
344 East 65th Street, Apt. 3C
New York, New York 10065
Attention: Laura Patt

Counsel to Debtor:
Weltman & Moskowitz, LLP
270 Madison Avenue, Suite 1400
New York, New York 10016
Attention: Michael L. Moskowitz, Esq.

United States Trustee:
United States Trustee
United States Department of Justice
201 Varick Street, Room 1006
New York, New York 10014
Attn: Jeremy S. Sussman, Esq.

       Section 11.16 Substantial Consummation.

       On the Effective Date, the Plan shall be deemed substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

       Section 11.17 Deemed Acts.

       Whenever an act or event is expressed under the Plan to have been deemed done or to
have occurred, it shall be deemed to have been done or to have occurred without any further act
by any party, by virtue of the Plan and the Confirmation Order.

Dated: New York, New York
      December 9, 2020
                                                    G.A.F SEELIG, INC.
                                                    Debtor/Debtor-in-Possession

                                                    By: /s/ Rodney P. Seelig
                                                               RODNEY P. SEELIG
                                                               PRESIDENT


                                               27
